Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Erin Klug (Reg. No. 67,782) on 7 May 2021.

The application has been amended as follows:

1.	(Currently amended) A system for adjusting a LED lamp, the system comprising:
an LED lamp having a housing, a lighting element connected around the housing, the LED lamp having one or more of independently adjustable zones, each of the zones having at least one controllable LED, the at least one controllable LED positioned on an outer periphery of the lighting element, an optic positioned over the at least one controllable LED so as to disperse light emitted from the at least one controllable LED, the at least one controllable LED providing for intensity and/or color adjustment;
the LED lamp having a processor and a wireless communications interface connected thereto, the processor configured to make adjustments to the lighting characteristics of the lamp;
a control device spaced apart from the LED lamp,
the LED lamp being either a wirelessly controlled non-mesh lamp, a wirelessly controlled mesh controlled lamp, a hybrid wireless mesh controlled lamp or an advanced mesh-controlled lamp;
if adjustments to the at least one zone are required to an LED lamp being the wirelessly controlled non-mesh lamp, a connection is 
if adjustments to the at least one zone are required to a LED lamp being the wirelessly controlled mesh controlled lamp or a plurality of wireless mesh controlled lamps, a connection is made between the control device and the processor of one of the LED lamps within the mesh via a wireless connection from a physical location within wireless range of the LED lamp, the processor then makes the requisite adjustments to the LED lamp, if adjustments to the group are desired the processor then pushes the requisite adjustment to at least one other LED lamp within the group via a wireless connection;
if adjustments to the at least one zone are required to a LED lamp being the hybrid wireless mesh controlled lamp, a connection is made to a primary lamp remotely via remote communication and the requisite adjustments to the LED lamp are performed, if adjustments to the group are desired the processor then pushes the requisite adjustment to at least one other LED lamp within the group via a wireless connection;
if adjustments to the at least one zone are required to a LED lamp being the advanced mesh-controlled lamp or plurality of advanced mesh-controlled lamps, an auxiliary control device spaced apart from the LED lamp is configured to make adjustments to a first LED lamp, adjustments are performed and, if desired to adjust others, are then pushed to the lamp or group of lamp
                                                                                                                                                                                                        Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an LED lamp with a housing and lighting elements that are connected around the housing and each lighting element having at least on LED connected to an outer periphery of the lighting element.  An optic covering the at least one LED to disburse the light.  The LED lamp having multiple independently controlled zones. The LED lamp has a processor and wireless communications interface and a controller that is remotely positioned with respect to the lamp that wirelessly controls the LED lamp via the processor. 

Jurik (U.S. Pat. 10,883,704) discloses an LED lamp with multiple controlled zones and a controller that can wirelessly control the LED lamp with its plurality of zones. However, the cited reference fail to individually disclose, or suggest when combined, a lighting element  connected around the housing with an optic positioned on the LEDs that are connected to a periphery of the light element to disburse the light.  Jurik discloses a stage light having a optic that focuses the light that is not disposed on a periphery but in front of the array of LED.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the lighting elements mounted around the housing and optic and LEDs mounted on a peripheral edge of the housing as claimed  in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jurik (U.S. Patent No. 10,883,704) discloses an LED lamp with controller and multiple zones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J MAY/Primary Examiner, Art Unit 2875